Application by the appellant for a writ of error coram nobis to vacate a decision *805and order of this Court dated June 28, 1993 (People v Mazyck, 194 AD2d 808), affirming a judgment of the County Court, Westchester County, rendered November 27, 1991, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Rosenblatt, J. P., Copertino, Pizzuto and Joy, JJ., concur.